Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 18-cv-24565-PCH


  CIELO JEAN GIBSON, MARKETA
  KAZDOVA, and LUCY PINDER

         Plaintiffs,
  vs.

  G.C.R., INC. OF FLORIDA d/b/a BARE
  NECESSITY d/b/a BARE NECESSITY
  LOUNGE/ROLLO’S PACKAGE STORE,

        Defendant.
  ____________________________________/

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

              Defendant, G.C.R., INC. OF FLORIDA d/b/a BARE NECESSITY d/b/a BARE

  NECESSITY LOUNGE/ROLLO’S PACKAGE STORE (“Defendant”), by and through its

  undersigned counsel and pursuant to Rule 7, Federal Rules of Civil Procedure, hereby respectfully

  files its Answer and Affirmative Defenses to the Complaint filed by Plaintiffs, CIELO JEAN

  GIBSON, MARKETA KAZDOVA, and LUCY PINDER (collectively, “Plaintiffs”), and states:

                                        INTRODUCTION

         1.      Denied

         2.      Without knowledge, therefore denied.

         3.      Denied.

         4.      Admitted that Defendant did not negotiate with Plaintiffs. The remainder of this

  allegation is denied.
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 2 of 14
                                                                   CASE NO. 18-cv-24565-PCH


         5.      Admitted that Defendant did not speak with Plaintiffs. The remainder of this

  allegation is denied.

         6.      Without knowledge, therefore denied.

         7.      Without knowledge, therefore denied.

         8.      Denied.

         9.      Denied.

         10.     Denied.

         11.     Denied.

         12.     Denied.

         13.     Denied.

         14.     Denied.

                                             PARTIES

     A. Plaintiffs

         15.     Denied.

         16.     Without knowledge, therefore denied.

         17.     Without knowledge, therefore denied.

         18.     Without knowledge, therefore denied.

     B. Defendant

         19.     Admitted.

         20.     Admitted.

         21.     Admitted that Defendant has a Facebook page and that the complained of

  photographs were posted thereto. The remainder of this allegation is denied.




                                                  2
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 3 of 14
                                                                      CASE NO. 18-cv-24565-PCH


                                   JURISDICTION AND VENUE

           22.    Admitted for jurisdictional purposes only. Denied that Plaintiffs have stated a valid

  claim.

           23.    Admitted that this Court has personal jurisdiction over Defendant. The remainder

  of this allegation is denied.

           24.    Admitted that venue is proper in the United States District Court for the Southern

  District of Florida. The remainder of this allegation is denied.

                                    FACTUAL BACKGROUND

      A. Standard and Customary Business Practices in the Modeling and Acting Industry
         Requires Arms-Length Negotiations over the Terms and Conditions of Usage and
         Remuneration for any Modeling Image

           25.    Without knowledge, therefore denied.

           26.    Without knowledge, therefore denied.

           27.    Without knowledge, therefore denied.

           28.    Without knowledge, therefore denied.

           29.    Without knowledge, therefore denied.

           30.    Without knowledge, therefore denied.

           31.    Without knowledge, therefore denied.

           32.    Without knowledge, therefore denied.

           33.    Without knowledge, therefore denied.

           34.    Without knowledge, therefore denied.

      B. Defendant has Misappropriated Plaintiffs’ Images, Likeness and/or Identity Without
         Authority, for Self-Serving Commercial Gain and Without Offering or Paying
         Compensation to Plaintiffs

           35.    Denied.



                                                    3
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 4 of 14
                                                                   CASE NO. 18-cv-24565-PCH


                                     Plaintiff Cielo Jean Gibson

         36.     Without knowledge, therefore denied.

         37.     Without knowledge, therefore denied.

         38.     The photograph attached to the Complaint as Exhibit A speaks for itself. The

  remainder of this allegation is denied.

         39.     Admitted.

         40.     Admitted

         41.     Admitted.

         42.     Admitted.

         43.     Without knowledge, therefore denied.

         44.     Admitted.

         45.     Denied.

         46.     Denied.

                                      Plaintiff Marketa Kazdova

         47.     Without knowledge, therefore denied.

         48.     Without knowledge, therefore denied.

         49.     The photograph attached to the Complaint as Exhibit B speaks for itself. The

  remainder of this allegation is denied.

         50.     Admitted.

         51.     Admitted.

         52.     Admitted.

         53.     Admitted.

         54.     Without knowledge, therefore denied.




                                                 4
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 5 of 14
                                                                     CASE NO. 18-cv-24565-PCH


         55.      Admitted.

         56.      Denied.

         57.      Denied.

                                        Plaintiff Lucy Pinder

         58.      Without knowledge, therefore denied.

         59.      Without knowledge, therefore denied.

         60.      This is referencing the photographs attached to the Complaint as Exhibit C.

  Exhibit C speaks for itself. The remainder of this allegation is denied.

         61.      This is referencing the photographs attached to the Complaint as Exhibit C.

  Exhibit C speaks for itself. The remainder of this allegation is denied.

         62.      The photographs attached to the Complaint as Exhibit C speaks for themselves.

  The remainder of this allegation is denied.

         63.      Admitted.

         64.      Admitted.

         65.      Admitted.

         66.      Admitted.

         67.      Without knowledge, therefore denied.

         68.      Admitted.

         69.      Denied.

         70.      Denied.

                                       CAUSES OF ACTION

                                            COUNT I
               (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

         71.      The Lanham Act speaks for itself. The remainder of this allegation is denied.



                                                   5
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 6 of 14
                                                                   CASE NO. 18-cv-24565-PCH


        72.      Without knowledge, therefore denied.

        73.      Denied.

        74.      Denied.

        75.      Denied.

        76.      Denied.

        77.      Denied.

        78.      Denied.

        79.      Denied.

        80.      Denied.

        81.      Denied.

        82.      Denied.

        83.      Denied.

        84.      Denied.

        85.      Denied.

        86.      Denied.

                                           COUNT II
              (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

        87.      The Lanham Act speaks for itself. The remainder of this allegation is denied.

        88.      Denied.

        89.      Denied

        90.      Denied.

        91.      Denied.

        92.      Denied.

        93.      Denied.



                                                  6
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 7 of 14
                                                                     CASE NO. 18-cv-24565-PCH


         94.     Denied.

         95.     Denied.

         96.     Denied.

         97.     Denied.

         98.     Denied.

                                               COUNT III
                          (Violation of Fla. Stat. § 540.08: Right of Publicity;
                          Unauthorized Misappropriation of Name/Likeness)

         99.     Section 540.08, Florida Statutes, speaks for itself. The remainder of this allegation

  is denied.

         100.    Section 540.08, Florida Statutes, speaks for itself. The remainder of this allegation

  is denied.

         101.    Denied.

         102.    Without knowledge, therefore denied.

         103.    Admitted that Defendant did not speak with the Plaintiffs. The remainder of this

  allegation is denied.

         104.    Admitted that Defendant did not speak with the Plaintiffs. The remainder of this

  allegation is denied.

         105.    Denied.

         106.    Denied.

         107.    Denied.

         108.    Denied.

         109.    Denied.

         110.    Denied.




                                                    7
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 8 of 14
                                                                  CASE NO. 18-cv-24565-PCH


                                             COUNT IV
                            (Violation of Common Law Right of Publicity;
                          Unauthorized Misappropriation of Name/Likeness)

         111.    Plaintiffs’ rights at common law speak for themselves.

         112.    Plaintiffs’ rights at common law speak for themselves. The remainder of this

  allegation is denied.

         113.    Without knowledge, therefore denied.

         114.    Denied.

         115.    Admitted that Defendant did not speak with the Plaintiffs. The remainder of this

  allegation is denied.

         116.    Admitted that Defendant did not speak with the Plaintiffs. The remainder of this

  allegation is denied.

         117.    Denied.

         118.    Denied.

         119.    Denied.

         120.    Denied.

         121.    Denied.

         122.    Denied.

                                            COUNT V
                                           (Conversion)

         123.    Without knowledge, therefore denied.

         124.    Denied.

         125.    Denied.

         126.    Denied.




                                                 8
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 9 of 14
                                                                   CASE NO. 18-cv-24565-PCH


                                           COUNT VI
                                       (Unjust Enrichment)

         127.   Denied.

         128.   Without knowledge, therefore denied.

         129.   Denied.

         130.   Denied.

         131.   Denied.

         132.   Denied.

                                     PRAYER FOR RELIEF

         1.     Denied.

         2.     Denied.

         3.     Denied.

         4.     Denied.

         5.     Denied.

         6.     Denied.

         7.     Denied.

         8.     Denied.

         9.     Denied.

  *** - Any allegation not expressly admitted is denied.

                                  AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

         As its First Affirmative Defense, Defendant states that Plaintiffs have either suffered no

  damages or any alleged damages suffered by Plaintiffs were de minimis. By their own exhibits,

  which are screenshots all dated in October 2018, the allegedly infringing photographs relate to



                                                  9
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 10 of 14
                                                                       CASE NO. 18-cv-24565-PCH


   Halloween 2014, Thanksgiving 2014, and Christmas 2014, respectively. See (D.E. 1-1, 1-2, 1-3)

   Yet, essentially four (4) years later when the screenshots were taken by Plaintiffs, the photographs

   have a combined four (4) Facebook interactions. See (D.E. 1-1, 1-2, 1-3) As of March 4, 2019,

   which is more than four (4) years after any of the photographs were uploaded to Defendant’s

   Facebook photos, the Defendant’s Facebook page itself – i.e., not necessarily the photographs –

   has had a total of 494 visits. Even assuming, arguendo, that all the allegations in the Complaint

   are true, Plaintiffs have either suffered no damages or any alleged damages suffered by Plaintiffs

   were de minimis.

                                      Second Affirmative Defense

          As its Second Affirmative Defense, Defendant states that the Plaintiffs have failed to

   mitigate their alleged damages, including, but not limited to, submitting a takedown request to

   Facebook.

                                       Third Affirmative Defense

          As its Third Affirmative Defense, Defendant asserts the defense of laches. Plaintiffs waited

   essentially four years after the complained of photographs were posted on Defendant’s Facebook

   page to file suit. The Defendant’s director who was involved with Defendant’s social media at the

   time was Mr. Carman W. Rollo. Mr. Rollo, however, died on December 10, 2017, and with him

   possibly went information that could be used by the Defendant to defend in this case. In addition,

   the Defendant has not actively utilized its Facebook page in years, as demonstrated by the fact that

   Defendant last “posted” to its Facebook page on September 22, 2015, and last uploaded a

   photograph to its Facebook page on March 30, 2015. Defendant has thus been prejudiced by the

   passage of time and Plaintiffs’ delay in filing suit, and so their claims are barred by laches.




                                                    10
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 11 of 14
                                                                        CASE NO. 18-cv-24565-PCH


                                      Fourth Affirmative Defense

          As its Fourth Affirmative Defense, Defendant alleges that, based on the nature of the

   photographs, they appear to have been taken by a photographer. Upon information and belief, any

   alleged claims regarding the photographs belong to the photographer, as the photographs are the

   work of the photographer and Plaintiffs signed waivers/releases regarding same. Plaintiffs thus

   lack standing.

                                        Fifth Affirmative Defense

          As its Fifth Affirmative Defense, Defendant alleges that, based on the nature of the

   photographs, Plaintiffs assumed at the time the photographs were taken the risk that those

   photographs might be used in the manner they now complain of.

                                       Sixth Affirmative Defense

          As its Sixth Affirmative Defense, Defendant states Plaintiff’s claims fail, as Defendant did

   not use the names of the Plaintiffs as symbols for Plaintiffs’ identity or persona, as required for

   violation of Plaintiffs’ right to publicity. Further, any use of photographs of Plaintiffs did not

   involve character, personality, or reputation of the Plaintiffs, or other factors shaping identity.

                                      Seventh Affirmative Defense

          As its Seventh Affirmative Defense, Defendant states that Plaintiffs failed to satisfy the

   condition precedent for bringing a conversion action in that they failed to send pre-suit demand to

   Defendant and cannot show how such demand would have been futile. See Ginsberg v. Lennar

   Fla. Holdings, Inc., 645 So. 2d 490, 500 (Fla. 3d DCA 1994) (“Count I [for conversion] fails

   because Lennar does not allege that they have made a demand for return of the rents or that such

   a demand, if made, would have been futile.”) (footnote omitted)).




                                                     11
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 12 of 14
                                                                      CASE NO. 18-cv-24565-PCH


                                      Eight Affirmative Defense

          As its Eight Affirmative Defense, Defendant states that Plaintiffs have failed to state a

   cause of action for unjust enrichment. Under Florida law a plaintiff must directly confer a benefit

   upon a defendant in order to have an actionable claim for unjust enrichment. Kopel v. Kopel, 229

   So. 3d 812, 818 (Fla. 2017) (“The Third District is correct that to prevail on an unjust enrichment

   claim, the plaintiff must directly confer a benefit to the defendant.”). Plaintiffs allegations are,

   essentially, that the Defendant took photographs and posted them on its Facebook page. Plaintiffs

   allegations do not demonstrate any action by Plaintiffs wherein they directly conferred a benefit

   by Defendant, and so they have failed to state a cause of action for unjust enrichment.

                                      Ninth Affirmative Defense

          As its Ninth Affirmative Defense, Defendant states that to the extent Plaintiffs’ alleged

   injuries were caused, in whole or in part, by third-parties, liability should be accordingly

   apportioned pursuant to Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993), and its progeny.

                                      Tenth Affirmative Defense

          As its Tenth Affirmative Defense, Defendant states that to the extent Plaintiffs’ alleged

   injuries were caused, in whole or in part, by their own respective negligence, any alleged damages

   suffered by Plaintiffs should be reduced in proportion to their respective comparative negligence.

                                    RESERVATION OF RIGHTS

          Defendant hereby gives notice that it intends to rely upon any other affirmative defenses

   as might become available or apparent during the course of discovery and during Defendant’s

   attempts to regain any information known primarily to Mr. Rollo prior to his death, and that

   Defendant reserves the right to raise additional defenses and/or revise the defenses above as

   necessary and proper.




                                                   12
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 13 of 14
                                                                  CASE NO. 18-cv-24565-PCH


                                      ATTORNEY’S FEES

          Defendant hereby gives notice that it intends to seek to recover from Plaintiffs its

   reasonable attorney’s fees pursuant to any applicable law or rule which is now or may become

   applicable.


                                             Respectfully Submitted,

                                               /s/ Jorge L. Piedra
                                             JORGE L. PIEDRA, ESQUIRE
                                             Florida Bar No. 88315
                                             PIEDRA & ASSOCIATES, P.A.
                                             201 Alhambra Circle, Suite 1200
                                             Coral Gables, Florida 33134
                                             Telephone:      (305) 448-7064
                                             Facsimile:      (305) 448-7085
                                             Primary:        service@piedralaw.com
                                             Secondary:      jpiedra@piedralaw.com
                                             Counsel for Defendant, G.C.R., INC. OF FLORIDA




                               Rest of Page Intentionally Left Blank




                                                13
Case 1:18-cv-24565-PCH Document 27 Entered on FLSD Docket 03/05/2019 Page 14 of 14
                                                                     CASE NO. 18-cv-24565-PCH


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 5th day of March, 2019, a true copy of the foregoing

   was electronically filed with the clerk of the court by using the CM/ECF electronic filing system,

   which will automatically send a copy to all counsel of record in this case registered on the CM/ECF

   system.

                                                PIEDRA & ASSOCIATES, P.A.
                                                201 Alhambra Circle
                                                Suite 1200
                                                Coral Gables, Florida 33134
                                                Telephone:    (305) 448-7064
                                                Facsimile:    (305) 448-7085
                                                Primary:      service@piedralaw.com
                                                Secondary:    jpiedra@piedralaw.com
                                                Counsel for Defendant, G.C.R., INC. OF FLORIDA


                                          By:     /s/ Jorge L. Piedra
                                                JORGE L. PIEDRA, ESQUIRE
                                                Florida Bar No. 88315




                                                   14
